Citation Nr: 1820702	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  08-29 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for prostate cancer in remission with residual voiding dysfunction prior to January 21, 2014; and in excess of 60 percent, thereafter.


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1969.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in March 2010.  The decision assigned an initial noncompensable rating for the service-connected residuals of the Veteran's prostate cancer, which the Veteran appealed.  

The Veteran appeared at a videoconference hearing before the undersigned in October 2009.  A transcript is associated with the claims file.  

In July 2014, the RO granted the Veteran an initial rating of 40 percent, effective July 7, 2006, and a rating of 60 percent, effective January 21, 2014.  

In April 2015, the Board remanded the issue of entitlement to entitlement to a higher initial rating for the residuals of prostate cancer for additional development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. Prior to March 31, 2008, the Veteran's residuals of his prostate cancer caused voiding dysfunction that required the wearing of absorbent materials that needed to be changed two to four times per day. 

2. Prior to March 31, 2008, the Veteran's residuals of his prostate cancer did not cause voiding dysfunction that required the wearing of absorbent materials that needed to be changed more than four times per day, and did not require the use of an appliance.  

3. On and after March 31, 2008, the Veteran's residuals of his prostate cancer caused voiding dysfunction that required the use of an appliance.

4. Throughout the appeal period, the Veteran's residuals of his prostate cancer have not caused or aggravated his chronic kidney disease or other renal impairment.  


CONCLUSIONS OF LAW

1. Prior to March 31, 2008, the criteria for a rating in excess of 40 percent for the residuals of prostate cancer were not met. 38 U.S.C. § 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

2. From March 31, 2008 to January 21, 2014, the criteria for a rating of 60 percent, but not in excess of 60 percent, for residuals of prostate cancer were met.  38 U.S.C. § 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

3. On and after January 21, 2014, the criteria for a rating in excess of 60 percent for residuals of prostate cancer were not met.  38 U.S.C. § 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, service connection for the residuals of the Veteran's prostate cancer were granted in a March 2010 rating decision with a noncompensable rating, effective July 7, 2006, the date the Veteran's claim was received.  In a July 2014 rating decision, an initial rating of 40 percent was assigned effective, July 7, 2006, and a rating of 60 percent, effective January 21, 2014.
  
The Veteran and his representative have argued that higher ratings are warranted for the Veteran's claim throughout the appeal period.  

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the entire record to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505.  Here, the Board finds that the Veteran's symptoms of his prostate cancer significantly change during the appeal period and staged ratings are warranted. Id.  

The residuals of the Veteran's prostate cancer are rated under Diagnostic Code 7528 for the residuals of malignant neoplasms of the genitourinary system.  DC 7528 provides a 100 percent disability rating for malignant neoplasms of the genitourinary system.  Diagnostic Code 7528 provides that, following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure... If there has been no local reoccurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Prior to March 31, 2008

The Veteran and his representative have argued that a rating in excess of 40 percent is warranted prior to January 21, 2014.  In the Veteran's September 2014 VA Form 9, the Veteran's representative argued that "the veteran contends the 60% award should go back to the date of claim, or 07/07/2006."  The representative stated that VA failed to properly ascertain the date that the Veteran underwent a procedure for the installation date of the appliance used for voiding dysfunction and only assigned the 60 percent rating based upon the date a VA examiner noted that the Veteran had previously undergone the surgery to install the device.  The representative stated that "the veteran is in process of collecting and submitting surgical notes to show the exact date the prosthesis was implanted.  This information will support the 60 disability rating should be no later than 07/07/2006."  

In January 2015, however, the Veteran's representative stated that the surgical report from Dr. Mobley dated 03/31/2008 indicates that the penile implantation was performed on 03/31/2008 and that a rating of 60% disabling since no later than 03/31/2008 was warranted.  Upon review of the evidence, the Board agrees.  

The evidence of record regarding the period prior to March 31, 2008 includes treatment records from the Veteran's physician who performed his adenocarcinoma, the Veteran's physician that has treated his voiding dysfunction, and a December 2006 VA examination.

The medical records received do not indicate that the Veteran had any local reoccurrence or metastasis of his adenocarcinoma of the prostate as of July 2006.  During the December 2006 examination, the Veteran reported that he was suffering from residuals of his malignancy to include: incontinence and erectile dysfunction.  The Veteran reported that during the day, he would urinate 12 times at intervals of every 30 minutes and during the night he urinates 6 times at intervals of every 15 minutes.  He reported urinary incontinence, which was noted to require a pad as often as 3 times per day.  He did not report that he was using or required an appliance at that time.

Records indicate that in March 2008 the Veteran sought treatment with Dr. Mobley.  The Veteran reported that he continued to require pads due to his urinary incontinence.  It was noted that he was using one to two pads per day.  The physician recommended that an appliance be surgically implanted to assist with his residual symptoms from his prostatectomy.  The first of three resulting surgeries was performed on March 31, 2008, which resulted in the implantation of an AMS penile prosthesis.  

After review of the evidence, the Board finds that a rating in excess of 40 percent is not warranted prior to March 31, 2008 based upon the residuals of his prostate cancer.  The competent, credible evidence of record indicates that prior to March 31, 2008 that the Veteran's voiding dysfunction did not either result in the use of an appliance or the use of more than four pads per day.  The majority of the Veteran's treatment records, including those provided by Dr. Mobley, indicate that the Veteran was using few than four pads per day prior to his operation, and demonstrate that his surgical implantation did not occur until March 2008.  While progress notes from R.R., M.D. from April 2014 indicate that the Veteran received a penile prosthesis in 2006, the Board finds that these records are outweighed by the surgical reports provided by Dr. Mobley that indicate no surgical implantation was performed prior to March 31, 2008.  Accordingly, the Board finds that the evidence of record weighs against a rating in excess of 40 percent based upon voiding dysfunction.  

While the Veteran and his representative have argued that a higher rating is warranted based upon renal dysfunction, the Board finds that the competent evidence of record does not indicate that the Veteran's renal dysfunction is a result of his service-connected prostate condition.  [The Board notes that the Veteran is not currently service-connected for a kidney disability and that service-connection for a kidney condition is not currently on appeal before the Board.]  

In June 2017, VA obtained a medical opinion regarding whether the Veteran's renal dysfunction was due to his service-connected prostate cancer.  The examiner opined that is less likely than not that the Veteran's current renal dysfunction was caused, or aggravated, by his service-connected residuals of prostate cancer, including any surgeries performed to treat symptoms of frequent voiding or erectile dysfunction.  The examiner explained that it is unclear when the Veteran's chronic kidney disease began and that the Veteran had long standing hypertension and renal cysts that predated his diagnosis of prostate cancer.  The examiner stated that these other factors that existed prior to his service-connected prostate cancer more plausibly were the reason for his current renal dysfunction.  The examiner noted that poorly controlled blood pressure was one of the most common causes for renal dysfunction.  The examiner also stated that it was less likely than not that the Veteran's renal dysfunction was aggravated by his prostate cancer as the Veteran's kidney function test were stable between 2011 and 2016.  

The Board notes that the Veteran has not provided any medical evidence indicating that his renal dysfunction is the result of his service-connected disability.  To the extent that the Veteran and his representative have asserted that the Veteran's renal dysfunction is the result of his service-connected disability, the Board finds that the etiology of renal dysfunction is a complex medical question beyond the capability of lay diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, as none of the competent evidence of record indicates that the Veteran's renal dysfunction has resulted from his service-connected prostate cancer, the Board finds that a rating in excess of 40 percent is not warranted based upon renal dysfunction prior to March 31, 2008. 

Accordingly, the Board finds that weight of the evidence of record weights against a finding that a rating in excess of 40 percent is warranted prior to March 31, 2008.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. 

On and after March 31, 2008

The Board finds that on and after March 31, 2008 a 60 percent rating, but not higher than 60 percent, is warranted based upon the Veteran's residuals of prostate cancer.  The evidence of record indicates that the Veteran underwent the implantation of an AMS penile prosthesis on March 31, 2008.  This prosthesis was provided to assist the Veteran in his voiding dysfunction and warrants the highest rating available for voiding dysfunction under 38 C.F.R. §§ 4.115a, 60 percent.  See 38 C.F.R. §§ 4.115a, 4.115b DC 7528. 

The Board, however, finds that a rating in excess of 60 percent is not warranted.  60 percent is the highest rating available for voiding dysfunction.   See 38 C.F.R. §§ 4.115a, 4.115b DC 7528.  As discussed above, the only competent evidence of record regarding the etiology of the Veteran's renal dysfunction indicates that it is less likely than not that the Veteran's renal dysfunction is a result of his residuals of prostate cancer.  As the Veteran is in receipt of the highest rating available for voiding dysfunction under 38 C.F.R. §§ 4.115a and the evidence does not indicate that the Veteran's renal dysfunction is due to his prostate cancer, the Board finds that a rating of 60 percent, but not in excess of 60 percent is warranted for the Veteran's residuals of prostate cancer on and after March 31, 2008.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  The evidence indicates that adequate notice was provided to the Veteran and that VA complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal.  The Veteran's service treatment records and private medical records identified by the Veteran have been associated with the claims file.  The Veteran has not identified any outstanding records that are relevant to the claims being decided on appeal.

The Veteran was afforded multiple VA examinations related to his claim for a higher initial rating for the residuals of prostate cancer.  The Board finds these examinations, in combination with his private treatment records, to be comprehensive and sufficient in addressing the severity of the Veteran's condition during the period on appeal.  In this regard, it is noted that these evaluations were provided following a review of the claims file and a thorough examination and interview of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, the Veteran had ample opportunity to submit evidence and argument to substantiate his claims.  The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claim decided on appeal.  38 U.S.C. § 5103A(a)(2) (2014).


ORDER

Prior to March 11, 2008, entitlement to a rating in excess of 40 percent for service-connected residuals of prostate cancer is denied. 

From March 11, 2008 to January 21, 2014, a rating of 60 percent, but not in excess of 60 percent, for service-connected residuals of prostate cancer is granted, subject to controlling regulations governing the payment of monetary awards.

On and after January 21, 2014, a rating in excess of 60 percent for service-connected residuals of prostate cancer is denied.


____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


